Citation Nr: 1415175	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-44 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel










INTRODUCTION

The Veteran served on active duty from April 2003 to August 2003 and from July 2006 to November 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC in order to obtain updated treatment records, VA examinations, and medical opinions.  In the 2013 remand, the Board requested development regarding the Veteran's appeal of entitlement to service connection for headaches.  However, during the pendency of the appeal, the RO granted service connection for this disorder.  The Veteran has not appealed the initial rating or effective date, so that claim is no longer at issue and is not addressed herein.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

The Virtual VA paperless claims processing system includes a copy of a July 2013 RO decision and a July 2013 Supplemental Statement of the Case; however, the remainder of the records in that system are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system contains documents that are either duplicative or irrelevant to the issues on appeal.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Additional development is necessary to obtain a clarifying medical opinion.  The June 2013 psychiatric examiners found that the Veteran's previously diagnosed psychiatric disorders were in full remission.  But there is a current disability for VA purposes when a claimant has a disability at any time during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, an opinion regarding whether those previously diagnosed disorders, including depression, anxiety disorder, and adjustment disorder, are related to service is necessary. 

Remand is also required to obtain VA treatment records.  VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA treatment records.  38 C.F.R. § 3.159(c)(2) (2013).  A June 2013 VA examiner noted that the non-diagnosis of any psychiatric disorder, in part, was corroborated by an April 2011 VA mental health examination that noted there were no symptoms.  This April 2011 examination has not been associated with the claims file.  Additionally, the most recent VA treatment records are dated in August 2010.  Accordingly, remand is required to obtain updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA medical records dated beginning in August 2010, to include an April 2011 mental health record.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to unavailability of records should then be furnished to the Veteran in writing. 

2.  After the above development has been completed, obtain an addendum opinion from a suitably qualified VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide a supporting explanation for that statement. If an examination is deemed necessary, one must be provided. 

Regarding each of the prior diagnoses of adjustment disorder, depressive disorder, and anxiety disorder, the examiner must provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by military service, to include his claimed stressors of mortar attacks and a friend's death. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


